DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Didur (U.S. Publication No. 2016/0178168, hereafter referred to as ‘Didur 168) in view of Cea et al (U.S. patent No. 7,325,940, hereafter referred to as ‘Cea et al ‘940).
Regarding claim 10, Didur ‘168 discloses the claimed invention except for the teaching that a cushioning material having a cloth on a surface is fitted in the lower box component.
Didur ‘168 discloses a jewelry box 100 comprising: a lower box component 100b; a diamond 104a supported in the lower box component (figures 2a-5 and 6), the diamond having a blue fluorescence (para. numbers 3 and 5); an upper box component 100a coupled to the lower box component through a hinge for swinging movement between an opened position and a closed position (see hinge in paragraph numbers 9 and 30), the upper box component configured to close the lower box component

Cea et al ‘940 teaches an illuminated jewelry box 10 with a cushioning material 46 having a cloth on a surface is fitted in the lower box component and the light source is supported on the lower box component (col. 2, lines 21-28).
It would have been obvious before the effective filing date of applicant’s claimed invention to modify the illuminated jewelry box of Didur ‘168 to include the pillow insert of Cea et al ‘940 in order to efficiently hold the diamond while providing a soft surface to prevent damaging the diamond.
	Regarding claim 11, the jewelry box as defined in claim 10, wherein the light source has a directivity allowing entire radiation to be blocked with the lower box component and the upper box component (when the jewelry box is in a closed position the light source 22 has a directivity allowing entire radiation to be blocked, no light is emitted out of the box, with the lower box component and the upper box component closed).
	Regarding claim 21, the jewelry box according to claim 10, wherein the opened position of the
upper box component is a fully-opened position (see figures 2a, 5, 6 and 8, although the upper box is slightly angled, the upper box is in a ‘fully opened’ position. As broadly claimed, the ‘fully opened’ position is the furthest position that the upper box of Didur ‘168 is designed to open.

Response to Arguments
Applicant's arguments filed 01/10/22 have been fully considered but they are not persuasive. 

	In paragraph numbers 9, 21, 25 and claim 1 of Didur ‘168, Didur ‘168 specifically teaches that the ultraviolet radiation is invisible (para. #’s 21 and 25) or the ultraviolet radiation can not be seen (para. # 9 and claim 1).  Thus, Didur ‘168 discloses “the light source configured to emit ultraviolet radiation, excluding visible light, to the diamond after the upper box component is opened from the closed position.” as claimed in claim 1.
Applicant refers to Waveform Lighting website article (What is the difference between 365 nm and 395 nm UV LED lights? https://www.waveformlighting.com/tech/what-is-the-difference-between-365-nm-and-395-nm-uv-led-lights (2019, February 6)) where it states that a 365 nm LED emits “visible amounts of visible wavelength energy (i.e. white light),” and thus, “[w]hen illuminating a 365 nm LED..., you will likely notice a dull, bluish-white color emitted.” 
	However, the Waveform Lighting website article states “When illuminating a 365 nm LED ….The proportion of this visible light energy is so small that is shown as “0” in the spectral charts”.   Thus the 365nm spectral output of Didur ‘168 and the Waveform lighting website article clearly supports that Didur’s ultraviolet light source emits ultraviolet light, excluding visible light.

Allowable Subject Matter
Claims 12-20 and 22-23 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875